Title: John Adams to Abigail Adams, 21 February 1779
From: Adams, John
To: Adams, Abigail



My dear
Passy Feb. 21. 1779

Yours by Mr. Williams have received. The little Bill must be paid, but I confess it allarms me a little. The Expence of my Son here is greater than I ever imagined. Altho his Company is almost all the Pleasure I have, in Life, yet I should not have brought him, if I had known the Expence. His Expences, together with what you have drawn for, and a little Collection of Books I have bought, will amount to more than will ever be allowed me. My Accounts must not be drawn into Intricacy nor Obscurity. I must not be involved in Suspicions of medling in Trade, nor any Thing else but my proper Business.

You complain that I dont write often enough, and that when I do, my Letters are too short. If I were to tell you all the Tenderness of my Heart, I should do nothing but write to you. I beg of you not to be uneasy. I write you as often and as much as I ought.
If I had an Heart at Ease and Leisure enough, I could write you, several sheets a day, of the Curiosities of this Country. But it is as much impossible for me to think of such subjects as to work Miracles.
Let me entreat you to consider, if some of your Letters had by any Accident been taken, what a figure would they have made in a Newspaper to be read by the whole World. Some of them it is true would have done Honour to the most virtuous and most accomplished Roman Matron: but others of them, would have made you and me, very ridiculous.
In one of yours you hint that I am to go to Holland. But I think you must be misinformed. By all that I can learn, some Gentlemen intend to vote for me to Holland vs. Mr. Deane, others to Spain vs. Mr. Lee. Neither I think will succeed, and therefore I think I have but one Course to steer, and that is homewards. But I can determine nothing absolutely. I must govern myself, according to the Intelligence, which may hereafter arise, the orders of Congress, and the best Judgment I can form of my own Duty and the Public Good.
I am advised to take a ride to Geneva, or to Amsterdam: and I have been so confined from Exercise, having never been farther from Paris than Versailles since my arrival here, that some such Excursion seems necessary for my Health, yet I cannot well bear the Thought of putting the public to an Expence merely for the Sake of my Pleasure, Health or Convenience.
Yet my situation here is painfull. I never was in such a situation before as I am now, and my present Feelings are new to me. If I should return, and in my Absence, any orders should arrive here for me to execute, in that Case nobody would be here to execute them, and they might possibly fail of success for Want of Somebody with Power to perform them. At least this may be suspected and said and believed.—However, upon the whole, as Congress have said nothing to me good or bad, I have no right to presume that they mean to say any Thing and therefore, on the whole it is my duty to return, by the first good Opportunity, unless I should receive counter orders, before that occurs.
If ever the Time should occur, when I could have a little Leisure and a quiet Mind, I could entertain you with Accounts of Things, which would amuse you and your Children. There are an Infinity of Curiosities here, but so far from having Leisure to describe them I have found none even to see them, except a very few.
The Clymate here is charming. The Weather is every day, pleasant as the Month of May—soft mild Air,—some foggy days, and about 10 or twelve days in January, were cold and icy. But we have had scarce 3 Inches of snow the whole Winter. The Climate is more favourable to my Constitution than ours. The Cookery, and manner of living here, which you know, Americans were taught by their former absurd Masters to dislike is more agreable to me, than you can imagine. The Manners of the People have an Affection in them that is very amiable. Their is such a Choice of elegant Entertainments in the theatric Way, of good Company and excellent Books, that nothing would be wanting to me in this Country, but my family and Peace to my Country, to make me, one of the happyest of Men.—John Bull would growl and bellow at this Description—let him bellow if he will, for he is but a Brute.
